Citation Nr: 0935203	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in April 2003 and 
April 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in March 2006 and 
February 2007, at which time it was remanded for additional 
development.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the 
REMAND portion of the decision below, the PTSD claim will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein have 
been completed.

2.  The Veteran is service-connected for residuals of aortic 
regurgitation, evaluated as 60 percent disabling, and 
diabetes mellitus, evaluated as 20 percent disabling.  The 
combined rating is 70 percent.

3.  The competent medical and other evidence of record 
reflects the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 4.3, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, for the reasons stated below, the Board finds 
that the Veteran is entitled to the benefit sought on appeal.  
Accordingly, no further discussion of the VCAA is warranted 
in this case as any deficiency regarding either the duty to 
assist or notify is moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board acknowledges that the veteran is service-connected 
for residuals of aortic regurgitation, evaluated as 60 
percent disabling, and diabetes mellitus, evaluated as 20 
percent disabling.  As such, his overall combined disability 
rating is 70 percent.  See 38 C.F.R. § 4.25.  Thus, he 
satisfies the requirements for consideration of a TDIU on a 
schedular basis.

In this case, the record reflects the Veteran voluntarily 
resigned his position as a probation officer in June 2002.  
However, his resignation letter reflects he cited his health 
as a reason why he could no longer perform the duties of his 
job.  

The Board also notes that there are competent medical 
opinions which both refute and support the Veteran's TDIU 
claim, specifically the opinions promulgated at VA medical 
examinations conducted in March 2003 and December 2008 (with 
a March 2009 addendum).

The March 2003 VA examiner, after evaluation of the Veteran 
and review of his claims folder, concluded that the Veteran's 
service-connected medical problems did not preclude him from 
gainful employment in some kind of sedentary occupation.  
However, on his subsequent September 2003 VA Form 9 (Appeal 
to the Board) the Veteran asserted that his service-connected 
disabilities were apparently worsening.  Consequently, the 
Board remanded this case for a new VA medical examination and 
opinion in February 2007.

In accord with the Board's remand directives, the Veteran was 
accorded a new VA medical examination in December 2008.  This 
VA examiner, after evaluation of the Veteran and review of 
his claims folder, opined that it was at least as likely as 
not that the Veteran's service-connected disabilities 
prevented him from obtaining and/or maintaining substantially 
gainful employment.  Further, the examiner provided a 
detailed rationale in support of this opinion, citing to 
pertinent records in the claims folder.  Thereafter, in the 
March 2009 addendum, the examiner stated that his opinion was 
unchanged, although it was acknowledged that the Veteran's 
nonservice-connected disabilities also rendered him 
unemployable.

The Board notes that the claim was denied below, in essence, 
because the actual symptomatology noted for the service-
connected disabilities did not appear to indicate significant 
impairment.  Moreover, it was noted the Veteran had a 
Master's Degree, and that the Veteran had not submitted any 
evidence of attempts at employment since he left his position 
in 2001 or of any employment denials on basis of diabetes and 
associated lack of being medically insurable, or of any 
attempts at vocational assistance.  

Despite the foregoing, the Board notes that it cannot ignore 
the opinion promulgated by the December 2008 VA examiner, 
including the March 2009 addendum, that the Veteran cannot 
obtain and/or maintain substantially gainful employment due 
solely to his service-connected disabilities.  The Board 
notes that the examiner's opinion was based upon physical 
evaluation of the Veteran, review of his VA claims folder, 
and supported by a stated rationale.  No competent medical 
opinion is of record which specifically refutes the 
conclusion of the December 2008 VA examiner.  Although the 
March 2003 VA examiner concluded the Veteran was employable, 
as already noted the Veteran subsequently indicated his 
disabilities had increased in severity.

The Board also observes that the law mandates when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Further, this doctrine 
requires resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant.  38 C.F.R. § 4.3.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds he is entitled to the assignment of a TDIU in the 
instant case.


ORDER

Entitlement to a TDIU due to service-connected disabilities 
is granted.


REMAND

The Board notes that it directed the RO to develop and 
adjudicate the Veteran's claim of entitlement to service 
connection for PTSD.  The RO subsequently denied the PTSD 
claim by an April 2009 rating decision.  However, by a 
statement received from the Veteran's accredited 
representative in July 2009, the Veteran expressed 
disagreement with that decision.  In other words, the Veteran 
submitted a valid and timely Notice of Disagreement (NOD) to 
the denial of service connection for PTSD.  See 38 C.F.R. 
§§ 20.201, 20.302.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a Statement 
of the Case (SOC) has not been issued, the Board must remand 
the claim to direct that a SOC be issued.

For these reasons, the appeal is REMANDED for the following:

The AMC/RO should issue to the Veteran 
and his representative a SOC on the issue 
of entitlement to service connection for 
PTSD.  They should be advised of the time 
period in which to perfect an appeal.

The case should then be returned to the 
Board for further appellate consideration 
provided the Veteran perfects an appeal 
as to this service connection claim. 

The purpose of this remand is to ensure procedural due 
process to the Veteran.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


